AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT

 

for the
District of NEVADA
United States of America )
Vv. ) Case No. 2:21-mj-00372-EJY
)
MARIAN POENARU )
Defendant )

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

_ Lloyd D. George, U.S. Courthouse .
Place: 333 Las Vegas Blvd., South Courtroom No.: 3A

 

Las Vegas, NV 89101 .
Date and Time: 05/12/2021 2:00 p.m.

 

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: May 10, 2021

 

Judge’s signature

DANIEL J. ALBREGTS, U.S. Magistrate Judge

 

Printed name and title

 

~~ RECEIVED
— ENTERED ___ SERVED ON
COUNSEL/PARTIES OF RECORD

 

MAY 10 2021

 

 

 

K US DISTRICT COURT
CUISTRICT OF NEVADA

BY: TN

DEPUTY

 

 
